United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Naperville, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1988
Issued: April 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 15, 2008 appellant filed a timely appeal from decisions of the Office of Workers’
Compensation Programs dated October 26 and December 12, 2007 and April 25, 2008 which
reduced her compensation benefits to zero due to her failure to cooperate with vocational
rehabilitation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s wage-loss compensation
effective October 28, 2007 because of her failure to fully cooperate with vocational
rehabilitation.
FACTUAL HISTORY
On November 21, 2002 appellant, then a 46-year-old route carrier, sustained a neck
injury when a truck backed into her postal vehicle while in the performance of duty. By letter

dated December 4, 2002, the Office accepted her claim for cervical trapezius strains. The claim
was also accepted for torticollis. Appellant also suffers from high blood pressure.
By letter dated August 30, 2006 to Dr. Alan G. Shepard, an attending Board-certified
neurologist, the employing establishment inquired as to whether appellant would be able to
perform modified-duty work. He responded that a functional capacity evaluation was necessary
to determine whether appellant could handle the job.
By letter dated September 20, 2006, the employing establishment referred appellant to the
MacNeal Clearing Clinic for a functional capacity evaluation.
By letter dated April 25, 2007, the Office referred appellant to a rehabilitation counselor
for the development of a vocational rehabilitation program. In a report dated May 28, 2007,
Ms. Julie L. Base, a vocational counselor noted that appellant had not engaged in any type of
work activity for over four years. Appellant believed that she was too disabled to engage in any
type of work activity and was “outraged” that the Office would consider her a candidate for
vocational rehabilitation. Ms. Base noted that appellant was frequently argumentative and
noncooperative. Appellant stated that she would not undergo a functional capacity evaluation
and that Ms. Base should obtain results from a prior evaluation performed in November 2006.
However, she would not sign the authorization form allowing the consultant to obtain this
medical report. Ms. Base also noted that appellant advised her of severe pain during the
November 2006 functional capacity evaluation and that the facility advised her that she was not a
candidate to undergo an evaluation due to her symptomology.
By letter dated June 6, 2007, the Office informed appellant that it had been advised that
she had impeded the rehabilitation efforts of her vocational counselor in that she refused to
undergo a functional capacity evaluation. Appellant had 30 days from the date of the letter to
give a good reason for not participating in the vocational rehabilitation effort and, that if she did
not comply, the rehabilitation effort would be terminated and action taken to reduce her
compensation.
In a June 29, 2007 report, Ms. Base noted she received a June 27, 2007 telephone call
from appellant’s husband, who indicated that appellant was scheduled for a functional capacity
evaluation the following day. She spoke with a physical therapist from MacNeal Clearing
Clinic, who indicated that appellant was seen in November 2006 but that a full functional
capacity evaluation was not performed due to her complaints of pain and the fact that her blood
pressure was significantly elevated. On June 28, 2007 Ms. Base indicated that she again
contacted MacNeal Clearing Clinic and was informed that appellant’s husband called the clinic
in the morning and left a message that his wife was cancelling the appointment due to illness.
On June 27, 2007 appellant’s husband called and stated that appellant was in considerable pain
and took pain medication. He informed Ms. Base that during the night of June 27, 2007 and the
morning of June 28, 2007 appellant was vomiting and he was unsure if this was a result of the
pain medication or the flu. Ms. Base spoke with a representative from MacNeal Clearing Clinic,
who advised her that in the future appellant must pick another facility for evaluation as this was
her third cancellation without adequate notice.

2

By letter dated July 25, 2007, appellant was referred to a different facility for a functional
capacity evaluation scheduled for August 9, 2007. On August 9, 2007 she reported for the
functional capacity evaluation at Orthosport Physical Therapy. The physical therapist recorded
appellant’s history and noted that she stated that she was in pain. When she greeted appellant
and directed her by touching her shoulder, appellant said, “Don’t touch me.” The therapist
indicated that it would be necessary to touch her during the evaluation. Appellant’s blood
pressure was 150/78, her breathing was heavy and rapid and she appeared agitated. The therapist
noted that appellant did appear to have right-sided torticollis in the neck and what appeared to be
tremors in her upper extremities. She noted difficulty in getting measurement due to jerking
movements. The therapist advised that appellant had good muscle tone in the upper and lower
extremities. She noted that appellant was unable to complete a straight leg raise while sitting,
although she appeared to have shaved her legs. The therapist noted that she could not complete
the evaluation because appellant stated that she was in too much pain and was going to the
hospital. Appellant left the clinic with her husband.
By decision dated October 26, 2007, the Office reduced appellant’s compensation to zero
effective October 28, 2007 due to her refusal to participate with vocational rehabilitation.
On November 5, 2007 appellant requested reconsideration. She contended that she tried
to complete the August 9, 2007 testing but was unable to do so due to severe pain. Appellant
stated that she never refused to take a functional capacity evaluation or attend a physician’s
appointment.
In a note dated November 1, 2007, Dr. Jean E. Bourand, a Board-certified family
practitioner, indicated that appellant was under her care and unable to attend the functional
capacity test on June 28, 2007 but was able to attend on July 12, 2007.
By decision dated December 12, 2007, the Office found that the evidence was
insufficient to warrant modification of the October 26, 2007 decision.
By letter dated March 3, 2008, appellant, through her representative, requested
reconsideration. She submitted an emergency physician report dated August 9, 2007 from
Dr. Guy Miller, an osteopath, who indicated that appellant presented herself with a complaint of
neck pain, spasm and left side chest pain. Dr. Miller diagnosed spasmodic torticollis, atypical
chest pain and left bundle branch on electrocardiogram.
In a February 15, 2008 note, Dr. Bourand indicated that, after reviewing the emergency
record of August 9, 2007, it was clear that appellant was in severe pain due to her torticollis and
could not complete the functional capacity evaluation that date.
A new functional capacity evaluation was ordered and appellant went to MedVoc
Rehabilitation on August 1, 2008. Appellant attended but the test was not completed. She was
ordered to obtain a cardiac clearance. In an April 22, 2008 report, the vocational consultant
indicated that none of appellant’s several functional capacity evaluations have been completed
due to her subjective complaints of pain or noncontrolled hypertension. The consultant indicated
that, without this test, there was no basis on which to determine her work capabilities.

3

By decision dated April 25, 2008, the Office denied modification of the
December 12, 2007.
LEGAL PRECEDENT
Section 8104(a) of the Act1 pertains to vocational rehabilitation and provides that the
Secretary of Labor may direct a permanently disabled individual whose disability is compensable
under this subchapter to undergo vocational rehabilitation. The Secretary shall provide for
furnishing the vocational rehabilitation services. Under this section of the Act, the Office has
developed procedures which emphasize returning partially disabled employees to suitable
employment and determining their wage-earning capacity.2 If it is determined that the injured
employee is prevented from returning to the date-of-injury job, vocational rehabilitation services
may be provided to assist in returning the employee to suitable employment.3
Section 8113(b) of the Act further provides that, if an individual without good cause fails
to apply for and undergo vocational rehabilitation when so directed under section 8104 the
Office, after finding that in the absence of such failure the wage-earning capacity of the
individual would likely have increased substantially, may reduce prospectively the monetary
compensation of the individual in accordance with what would probably have been her wageearning capacity in the absence of the failure, until the individual in good faith complies with the
directions of the Office.4 Office procedures require that prior to reduction of compensation a
claimant be notified of the provisions of section 8113(b) and provided an opportunity to either
resume participation in vocational rehabilitation or provide reasons for not continuing
participation.5 Under section 8104 of the Act, the employee’s failure to willingly cooperate with

1

5 U.S.C. § 8104(a).

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813 (August 1995).
3

Id. The Office’s regulations provide: In determining what constitutes “suitable work for a particular disabled
employee, [it] considers the employee’s current physical limitations, whether the work is available within the
employee’s demonstrated commuting area, the employee’s qualifications to perform such work and other relevant
factors. 20 C.F.R. § 10.500(b).
4

5 U.S.C. § 8113(b).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.11(b) (November 1996).

4

vocational rehabilitation may form the basis for terminating the rehabilitation program and the
reduction of monetary compensation.6 The Office’s implementing regulations state:
If an employee without good cause fails or refusing to apply for, undergo,
participate in or continue to participate in a vocational rehabilitation effort when
so directed, [the Office] will act as follows:
***
“(b) Where a suitable job has not been identified, because the failure or
refusal occurred in the early, but necessary stages of a vocational
rehabilitation effort (that is, meetings with the [Office] nurse, interviews,
testing, counseling, functional capacity evaluations, and work
evaluations), [the Office] cannot determine what would have been the
employee’s wage-earning capacity.
“(c) Under the circumstance identified in paragraph (b) of this section, in
the absence of evidence to the contrary, [the Office] will assume that the
vocational rehabilitation effort would have resulted in a return to work
with no loss of wage-earning capacity and [it] will reduce the employee’s
monetary compensation accordingly (that is, to zero). The reduction will
remain in effect until such time as the employee acts in good faith to
comply with the directions of [the Office].7
ANALYSIS
By letter dated April 25, 2007, the Office directed appellant to undergo vocational
rehabilitation pursuant to 5 U.S.C. § 8104. The purpose of rehabilitation services is to assist
injured workers in a return to work.8 Although appellant did communicate with her vocational
counselor, she exhibited a pattern of obstructive behavior towards the vocational rehabilitation
process. This was particularly evinced by her failure to complete any functional capacity
evaluation. When the vocational counselor initially approached appellant about having a
vocational capacity evaluation, the counselor noted that appellant refused and told the counselor
to utilize the results from a prior evaluation in November 2006. However, appellant repeatedly
refused to sign the authorization form to allow the counselor to obtain this report. Furthermore,
the counselor noted that appellant told her that she had been unable to complete the
November 2006 functional capacity evaluation due to severe pain.

6

See Wayne E. Boyd, 49 ECAB 202 (1997) (the Board found that the Office properly reduced the claimant’s
wage-loss compensation benefits as he failed to cooperate with the early and necessary stages of developing an
appropriate training program).
7

20 C.F.R. § 10.519.

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Functions of the Medical Unit: Rehabilitation Services,
Chapter 3.200.1 (November 1990).

5

By letter dated June 6, 2007, the Office issued a preliminary determination that appellant
had refused to cooperate with her vocational counselor and that sanctions would be imposed if
she did not comply. A June 28, 2007 appointment was set for appellant’s vocational capacity
evaluation. However, her husband called the facility on the morning of the evaluation and stated
that appellant was too sick to attend. On August 9, 2007 another attempt was made to complete
the testing. On that date appellant did show for her appointment. However, her cooperation was
highly questionable as shown by the fact that she objected to the therapist touching her, which
appellant was unable to complete a straight leg raise or do many other tests because she indicated
she was in too much pain yet her muscle tone appeared to be good and she appeared to have
shaved her legs. The Office procedure manual provides that specific instances of noncooperation
with rehabilitation efforts include refusing or impeding early vocational rehabilitation efforts and
specifically include failing to cooperate with functional capacity evaluations.9 Accordingly, due
to appellant’s lack of cooperation with the vocational counselor in obtaining a functional
capacity evaluation, the Board finds that the Office properly reduced appellant’s compensation to
zero by decision dated October 26, 2007. The Office also reviewed appellant’s requests for
reconsideration on the merits but determined that the evidence was not sufficient to modify the
decision reducing her compensation. Although appellant submitted emergency room records for
treatment on August 9, 2007, the day of one of her functional capacity test, this report is
insufficient to establish that appellant disabled from completing the test. This report listed her
complaints and noted that she had spasmodic torticollis. However, it did not indicate that she
could not have completed the functional capacity test. Appellant’s physician indicated that, upon
review of the emergency room note, it was clear that appellant could not complete the functional
capacity evaluation on August 9, 2007 due to “severe pain due to her torticollis.” This brief note
is insufficient to explain appellant’s inability to complete this test. Dr. Bourand does not explain
why appellant could not cooperate with a test designed to measure her functional capacity taking
in account her accepted work injuries. Furthermore, his conclusion appears to be based on
appellant’s subjective complaints of pain relayed to the emergency room personnel rather than
on any objective tests. Accordingly, the Office properly found that appellant’s new evidence did
not require modification of the prior decision reducing her compensation benefits to zero.
The Board accordingly finds that appellant without good cause failed to cooperate with
vocational rehabilitation when so directed under 5 U.S.C. § 8104. Pursuant to 5 U.S.C.
§ 8113(b), the Office may reduce appellant’s compensation in accordance with what would
probably have been her wage-earning capacity in the absence of the failure, until appellant in
good faith complies with the direction of the Secretary.
In this case a suitable job has not been identified, as the failure to participate occurred in
the early but necessary stages of the rehabilitation effort. Under 20 C.F.R. § 10.519, in the
absence of contrary evidence the Office will assume that the vocational rehabilitation effort
would have resulted in a return to work with no loss of wage-earning capacity, and will reduce
compensation to zero. Based on the evidence, the Board finds that it properly reduced
appellant’s compensation to zero.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.813.11(a) November 1996).

6

CONCLUSION
The Board finds that the Office properly reduced appellant’s wage-loss compensation
effective October 28, 2007 because of her failure to fully cooperate with vocational
rehabilitation.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 25, 2008 and December 12 and October 26, 2007 are
affirmed.
Issued: April 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

